 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11

12   UNITED STATES OF AMERICA,                       ) No. CR 18-0310 EMC
                                                     )
13           Plaintiff,                              )
                                                     )
14      v.                                           ) [PROPOSED]
                                                     ) ORDER TO SHOW CAUSE
15   LAWRENCE GERRANS,                               )
                                                     )
16           Defendant.                              )
                                                     )
17

18

19           Having considered the United States’ Ex Parte Motion for Order to Show Cause Re Contempt,
20 the Court HEREBY ORDERS as follows:

21           Defendant Lawrence Gerrans is directed to appear before this Court on February 26, 2020 at
22 2:30 p.m. to show cause as to why he should not be held in contempt for violation of the Court’s August

23 24, 2018 Protective Order entered in this case.

24           Defendant Lawrence Gerrans is directed to immediately return to the United States, or to his
25 counsel, all documents and materials he received during the criminal case.

26           A copy of this Court’s Order to Show Cause shall be served on Shelly Gerrans by the United
27 States and Shelly Gerrans is ordered to appear before this Court on February 26, 2020 at 2:30 p.m. to be

28 advised and admonished regarding the Court’s Protective Order.

     [PROPOSED] ORDER                                1
     CR 18-0310 EMC
 1         Shelly Gerrans is directed to immediately return to the United States, or to counsel for the

 2 defendant Lawrence Gerrans, all discovery documents and materials related to the criminal case she

 3 received from anyone, including Lawrence Gerrans, including any discovery files copied to her

 4 computer.

 5         IT IS SO ORDERED.

 6

 7

 8 DATED: February 21 , 2020
                                                                HON. EDWARD M. CHEN
 9                                                              United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                               2
     CR 18-0310 EMC
